Title: To George Washington from William Shippen, Jr., 8 December 1776
From: Shippen, William Jr.
To: Washington, George



My dear & hon’d Sir
Bethelem [Pa.] 8 Decr 1776.

With much difficulty & a small Loss I have got all the sick, except 20 who were too ill to remove, to Easton, Bethelem & Allenstown, where in a few days I flatter myself they will be as happy as sick soldiers ever are. I must mention to your Excellency that the moving of Dr Morgans stores that have not been used these 3 months, have cost the continent I verily believe as much as their first cost—Would it not be well to have them opened here & the useful ones be employed for the many sick, who want them, & the remainder stored up? you know Sir how particular some folks are in doing Business. your order will be necessary. The Congress have explaind their resolve & order’d Dr Morgans Duty to lay entirely on the east of Hudsons River. As it is possible that an Action will happen between your & Genl Howes army—I have thought it necessary that some gentleman of eminence should be near your excellency & the army in case of extraordinary accidents—For which purpose I know of no one more proper or better qualified than the bearer Dr Cochran who will wait your Excellencys commands in this department. As soon as my great Family can be left with propriety I shall do myself the honor of waiting on you also, in the mean time I sincerely wish success to your army & am Dr & hon’d Sir Your affectionate & very humbe Servt

W. Shippen Jr

